DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claim 1Yang, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Yang (10,141,391), which is considered to be the closest prior art to the subject matters of claims 1-9, discloses (See Specifically Figs. 1-9 and the associated description) a method for forming a semiconductor device, comprising: forming a first interconnect layer (14A) comprising a plurality of first interconnects (18A) above a first substrate (12A) (Fig. 1A), forming a first bonding layer (20A) comprising a plurality of first bonding contacts (28/25A) above the first interconnect layer (16A), such that each of the first interconnects (18A) is in contact with a respective one of the first bonding contacts (28/25A) (Figs. 2A/3A/4A/5A/6A/7); forming a second interconnect layer (14B) comprising a plurality of second interconnects (18B) above a second substrate (12B) (Fig. 1B); forming a second bonding layer (20B) comprising a plurality of second bonding contacts (25B) above the second interconnect layer (18B), such that each of the second interconnects (18B) is in contact with a respective one of the second bonding contacts (25B) (Figs. 2B/3B/4B/5B/6B); and bonding the first substrate (12A) and the second substrate (12B) in a face-to-face manner, such that each of the first bonding contacts (28) is in contact with a respective one of the second bonding contacts (25B) at a bonding interface (See Figs. 8-9).
Yang, however, fail to teach, among others: at least one of the first interconnects being at least one first dummy interconnect and at least one of the second interconnects being at least one second dummy interconnect, as recited in claim 1; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-9 depend on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
October 9, 2021